 LIQUID TRANSPORTERS. INC.Liquid Transporters, Inc. and General Drivers,Warehousemen and Helpers Local No. 89, affili-ated with the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen andHelpers of America, Petitioner. Case 9-RC-13117July 29, 1981DECISION AND DIRECTION OFSECOND ELECTIONPursuant to a Decision and Direction of Elec-tions' issued by the National Labor RelationsBoard on August 6, 1980, elections by secret ballotwere conducted on September 5 and 6, 1980, underthe direction and supervision of the Regional Di-rector for Region 9, among the employees in theunits described below. At the conclusion of theelections, the parties were furnished a tally of bal-lots which showed that in Unit A, of approximate-ly 99 valid ballots, 42 were cast for and 56 againstthe Petitioner, and there was 1 challenged ballot,an insufficient number to affect the results. In UnitB, of approximately 39 valid ballots, 24 were castfor and 7 against the Petitioner, and there were 8challenged ballots, an insufficient number to affectthe results. Thereafter, the Petitioner filed a timelyobjection to the election in Unit A. No objectionswere filed to the election in Unit B.2After an investigation, the Regional Directorissued his Report on Objection and Recommenda-tions to the Board wherein he recommended thatthe Petitioner's objection be overruled and that acertification of results of election be issued. There-after, the Petitioner filed exceptions and the Em-ployer filed an answering brief.The Board has considered the Regional Direc-tor's report, the Petitioner's exceptions, the Em-ployer's answering brief, and the entire record inthe case, and makes the following findings:I. The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2. The Petitioner is a labor organization whichclaims to represent certain employees of the Em-ployer.3. A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Sections 9(c)(1)and 2(6) and (7) of the Act.4. The following unit, designated as Unit A inthe Board's aforementioned Decision and Directionof Elections, constitutes a unit appropriate for pur-' 250 NLRB 1421'On Seplember 15, 1980, the Regional Director certified the Petitioneras he collecti'e-bargaining representative of the emplolees in Unit 257 NLRB No. 52poses of collective bargaining within the meaningof Section 9(b) of the Act:Unit A: All truck drivers employed by theEmployer at its Fern Valley Road terminal,Louisville, Kentucky, including owner-opera-tors and nonowner-drivers of equipment leasedby the owners to the Employer; excluding allmechanics, mechanics helpers, check-out laneemployees, cleaning rack employees, officeclericals, dispatchers, guards and supervisorsas defined in the Act.5. The Board has considered the Regional Direc-tor's report, the Petitioner's exceptions, and theEmployer's answering brief, and hereby adopts theRegional Director's findings and recommendationsonly to the extent consistent herewith.The Petitioner maintains that letters from theEmployer to the employees dated August 20, 22,25, and 29, 1980, contain objectionable statementsthat warrant setting aside the election. Contrary tothe Regional Director, we find that the Employerengaged in objectionable conduct by makingthreats of loss of jobs, strikes, and loss of businessthat had a coercive impact on the employees whichinterfered with the results of the election.Thus, in its August 20, 1980, letter to the em-ployees, the Employer refers to predictions thatnew nonunion carriers "will do their utmost to getbusiness by undercutting the union carriers' tariffs"and that "[b]ad business conditions have alreadydone in a number of large union over-the-road car-riers." Specifically referring to a union carrier,Dealers Transport, whose work in Louisville wastaken over by another carrier, the letter states that"[t]his means that all Dealer Transport's drivers arenow out in the cold." The Employer adds that"Wilson Freight (one of the country's largest uniontruck lines) has recently gone into bankruptcy, put-ting many of its drivers completely out of work.Another big union carrier, Johnson Freight Lines,has gone out of business completely." Finally, thePetitioner objects to the statement in that letterthat "[t]he same loss of business could very well occurhere in Louisville, if Local 89 should happen to winthe NLRB election here and then try to force thenational contract on us by taking you out onstrike."In the August 22 letter, the Employer states thatit will never agree to the Teamsters national con-tract, adding:The only way the Union could try to forcesuch a noncompetitive contract on us wouldbe by taking you out on strike. That is just ex-actly what they did a couple of years ago atour Calvert City Terminal, but it didn't suc-345 DECISIONS OF NATIONAL LABOR RELATIONS BOARDceed in getting the Teamsters or the employ-ees there anything but lost earnings and bene-fits .As far as the Union's National Contract is con-cerned, they have had a long strike in everynegotiation on it for the last several years.Even at that, some carriers have not acceptedit, although that meant a still longer strike.The August 22 letter also refers to strikes by thePetitioner at Manning Equipment and DealersTruck Equipment and Dixie Warehouse which theEmployer characterizes as "very violent" and "vio-lent" and "unsuccessful." The Employer, more-over, makes reference to an employee who "hadhis eye shot out" in the Manning Equipment strike.The August 25 letter poses the question, "Whatwill happen if the Union wins the election and thencalls a strike?" In response, the letter states:Just remember-there are plenty of unem-ployed truck drivers looking for jobs now.Has the Teamsters Union guaranteed to findyou another job as good as the one you nowhave, if they take you out on strike and youare then permanently replaced?This letter states further that "THE ONLY WAYYOU CAN BE SURE the Union doesn't cause youany more trouble in the future is to vote againstthem in the NLRB election next week." The Peti-tioner also objects to the statement in the August29 letter that "[i]f the Union wins this election,then your job, your earnings and benefits, and yourworking conditions will be in the Union's hands."Based on the foregoing, we find that the Em-ployer's repeated references associating the Peti-tioner with strikes, loss of jobs, and loss of businesshad a coercive impact on the employees by tendingto create the impression that such adverse conse-quences would be a direct result of unionization.3The Employer maintains that its statements fallwithin the bounds of permissible campaign conductand that, in the August 20 letter, for example, itstated that it was "not trying to be alarmist orthreatening about the future which this Companyfaces because of the Union." As the Board ob-served in Turner Shoe Company, supra at 146, quot-ing from Georgetown Dress Corporation, 201 NLRB102, 116 (1973):Communications which hover on the edge ofthe permissible and the [im]permissible are ob-jectionable as "[i]t is only simple justice that aperson who seeks advantage from his electeduse of the murky waters of double entendreshould be held accountable therefor at thelevel of his audience rather than that of sophis-ticated tribunals, law professors, scholars ofthe niceties of labor law, or 'grammarians."'Inasmuch as we have found that the Employer'scampaign, with its emphasis on the adverse conse-quences of unionization, was clearly coercive andprevented the employees from exercising their freechoice, we shall sustain the Petitioner's objection.Accordingly, we shall direct that a second electionbe conducted.[Direction of Second Election and Excelsior foot-note omitted from publication.]3 Turner Shoe Company. Inc., and Carmen Athletic Industries Inc., 249NLRB 144 (1980).346